

116 S2646 IS: Emancipation National Historic Trail Study Act
U.S. Senate
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2646IN THE SENATE OF THE UNITED STATESOctober 17, 2019Mr. Cornyn introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the National Trails System Act to provide for the study of the Emancipation National
			 Historic Trail, and for other purposes.
	
 1.Short titleThis Act may be cited as the Emancipation National Historic Trail Study Act. 2.Emancipation National Historic Trail studySection 5(c) of the National Trails System Act (16 U.S.C. 1244(c)) is amended by adding at the end the following:
			
 (47)Emancipation National Historic TrailThe Emancipation National Historic Trail, extending approximately 51 miles from the Osterman Building and Reedy Chapel in Galveston, Texas, along Texas State Highway 3 and Interstate Highway 45 North, to Freedmen’s Town, then to Independence Heights and Emancipation Park in Houston, Texas, following the migration route taken by newly freed slaves and other persons of African descent from the major 19th century seaport town of Galveston to the burgeoning community of Freedmen’s Town, located in the 4th Ward of Houston, Texas..